OPINION — AG — ** SALES TAX — COUNTY COMMISSIONERS — EARMARK PURPOSE ** (1) HOUSE BILL NO. 1018 (CODIFIED AS 68 O.S. 1370 [68-1370]) DOES 'NOT' AUTHORIZE THE BOARD OF COUNTY COMMISSIONERS TO EITHER CALL OR HOLD A COUNTY SALES TAX ELECTION PRIOR TO THE EFFECTIVE DATE OF THE COUNTY SALES TAX ACT, JANUARY 1, 1984. (2) IN PREPARING THE RESOLUTION CALLING FOR AN ELECTION AND IN PREPARING THE BALLOT, A BOARD OF COUNTY COMMISSIONERS IS REQUIRED TO DISTINCTLY SPECIFY THE PURPOSE OF THE TAX LEVY. THIS PURPOSE MUST BE ONE WITHIN THE SCOPE OF SECTION 2(C) OF HOUSE BILL NO. 1018, AND ONE PROPERLY DELEGATED TO THE COUNTY. (3) REVENUE DERIVED FROM A SALES TAX LEVIED FOR A SPECIFIC PURPOSE MAY 'NOT' BE USED FOR ANOTHER PURPOSE. (ARTICLE X, SECTION 19) (EFFECTIVE DATE OF STATUTE, EMERGENCY CLAUSE, EARMARKING OF COUNTY SALES TAX REVENUE, GENERAL OPERATIONS, COUNTY PURPOSE) CITE: ARTICLE X, SECTION 19 OPINION NO. 83-132, ARTICLE V, SECTION 32, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, ARTICLE X, SECTION 20, "CAYWOOD V. CAYWOOD, 541 P.2d 188 (1975)" OPINION NO. 82-086) (GEORGE R. BARR JR.) SEE: OPINION NO. 87-066 (1987)